PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robinson, Steven, R.
Application No. 16/386,494
Filed: 17 Apr 2019
For: Durable joint seal system with flexibly attached cover plate and rib

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on “PETITION TO CORRECT UNINTENTIONALLY DELAYED BENEFIT CLAIM UNDER 37 C.F.R. 1.78”, filed August 16, 2021, requesting the Office accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application set forth in the concurrently filed Application Data Sheet (“ADS”).

The petition is DISMISSED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1) The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

This petition lacks (1) above.



With respect to (A):  There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications.

A petition under 37 CFR 1.78(e) in Application No. 15/846,387, filed November 3, 2021, was dismissed on January 7, 2022. A petition under 37 CFR 1.78(e) in Application No. 15/702,211, filed August 10, 2021, was dismissed on January 4, 2022. 

A delayed benefit petition cannot be granted in this application until the benefit information in both Application No. 15/846,387 and Application No. 15/702,211 is corrected via petition.

With respect to (B):  Please keep in mind that changes must be made relative to the benefit information of record, as is listed in the “Domestic Priority data as claimed by applicant” section of the most recent filing receipt, which is the corrected filing receipt mailed May 21, 2021. Assuming the benefit information in the presently filed ADS is eventually acceptable due to correction via petitions under 37 CFR 1.78(e) in the aforementioned prior-filed applications, the penultimate line of this ADS will require formatting correction. The penultimate line must be underlined in its entirety if applicant removes via strike-through the claim that Application No. 15/702,211 is a CIP of Application No. 15/649,927.

Regarding the statement of delay:  Petitioner states at the bottom of page 2 of the petition “The entire delay between the date the benefit claim (w)as due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional”. 37 CFR 1.78(e) requires applicant provide a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The statement provided with the petition varies from that required by 37 CFR 1.78(e) but is being construed as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation.

Petitioner is encouraged to correct the benefit information in Application Nos. 15/846,387 and 15/702,211 via renewed petition and then pursue correction of the benefit information in this application via renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
	                        ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users may reply via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET